DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 Claims 1-6, 8, 9, 12, 14, and 20 are pending. Claim 20 was withdrawn due to a previous restriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 8,104,398) in view of Moroi (US 2013/0195686).

Regarding claim 1, Bergmann discloses a piston pump (piston machine, abstract; pump is an intended use in the preamble of the claim and will be given no patentable weight)  configured to displace a fluid (hydraulic fluid, c 2 l 53) comprising: a rotor (cylinder drum 3, c 3 l 32) member with a bore (cylinder bore 4, c 3 l 30-32) therein, the bore defined by an inner surface (fig 5, inner surface of bore is depicted); a piston (piston 5, c 3 l 38) supported for reciprocating movement in an axial direction within the bore to define a stroke of the piston and to change a volume of a pump chamber (cylinder compartment 4a, c 4 l 47) that is cooperatively defined by the piston and the rotor member, the piston having an outer surface that faces the inner surface with a leakage interface defined therebetween (fig 5, gap 15 for fluid flow around the piston, c 5 l 25-26), the leakage interface configured to receive a passive leakage flow (fluid flows from cylinder compartment 4a through the gap 15, c 5 l 24-37) of the fluid from the pump chamber through the leakage interface to provide cooling; the outer surface including a solitary relief feature (annular groove 20, c 5 l 24) that is recessed into the outer surface (fig 5), the relief feature being annular (annular groove 20 is annular, c 5 l 24) and the outer surface being continuous therein, the outer surface including a first adjacent area (see figure below) and a second adjacent area (see figure below) that are adjacent the relief feature and that are disposed on opposite sides of the relief feature in the axial direction, the first adjacent area and the second adjacent area being smooth (annotated surface depict no other grooves), …, the piston supported within the bore with the relief feature remaining inside the bore throughout the stroke of the piston (fig 5 depicts piston 5 in a retracted state with groove 20 still in bore 4; implicitly the piston is at full extension because  cylinder compartment 4a is depicted with greater volume, while in applicant’s fig1, the cylinder compartment 4a is only labelled in the bore with the retracted piston, while the bore with the compressed piston is not labeled compartment 4a); and the relief feature defining, with the inner surface, a cooling pocket (groove 20, id.) of the leakage interface (the prior art has identical structure, which aids fluid flow around the piston, with a groove 20 that distributes fluid,  heat transfer will inherently occur due to contact between fluid and bore, so cooling is presumed to be inherently accomplished), the cooling pocket configured to move in the axial direction relative to the inner surface with the reciprocating movement of the piston to maintain a film of the fluid at the leakage interface while providing cooling thereto (due to annular groove 20, fluid flowing from compartment 4a through gap 15 will flow around the piston 5 and between piston 5 and the cylinder bore 4, c 5 l 24-30). Bergmann does not explicitly disclose the relief feature recessed to a radial depth that is less than 1/20 of a radius of the outer surface of the first adjacent area and the second adjacent area.

Moroi teaches a piston pump (fig 1 compressor 10, par 0021; piston 36, par 0028) with an analogous solitary relief feature (fig 2, introduction groove 37k, para 0051) wherein the relief feature recessed to a radial depth (depth 0.1mm, par 0052) that is less than 1/20 of a radius of the outer surface (diameter of piston ranges from 28 – 40 mm, indicating radius of 14-20 mm, par 0026; 0.1 mm / 14 mm is about 0.7% which is less than 1/20) at the a-first adjacent area and the second adjacent area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to configure the radial depth of the relief feature of Bergmann to be less than 1/20 of a radius of the outer surface of the first adjacent area and the second adjacent area, in light of the teachings of Moroi, for ensuring spreading lubricant over the entire circumference of the piston main body, to prevent unevenness of the lubricant film and resultant tilting of the piston main body due to side force (Moroi, groove of 0.1mm or above is preferable to allow spread of lubricant to prevent piston 37 tilting, par 0052, 057), thereby meeting the need to spread lubricant between piston and cylinder without loss of pressure, thereby equalizing pressure forces along the piston (Bergmann, c 5 l 25-35), and thereby counteracting the identified problem of piston tipping moment and tilting (Bergmann, transverse force FO generates a tipping moment which tilts the piston 5, c 4 l 6-9), with a force that results from a symmetrical pressure profile caused by oil flowing through the gap to equalize pressure (Bergmann, fig 2, hydraulic fluid flow through the gap to create a symmetric pressure profile along the entire piston resulting in hydrostatic force directed opposite the transverse force FQ of tilting, c 4 l 46-61).




    PNG
    media_image1.png
    672
    950
    media_image1.png
    Greyscale

Annotations on Bergmann Fig 5
 
Regarding claim 2, Bergmann teaches the piston pump of claim 1, wherein the bore includes a proximal end (fig 5, portion of bore 4, closest to shoe joint 8) and a distal end (the deepest part of bore 4); wherein the piston includes a first end proximate the proximal end (Fig 5, part of piston 5 nearest shoe joint 8) and a second end proximate the distal end (face of piston 5 which faces compartment 4a); wherein the distal end of the bore and the second end of the piston cooperatively define at least part of the pump chamber (see annotated figure below); wherein the second end of the piston terminates at a second terminal end of the piston (the face of piston 5 which faces compartment 4a); and wherein the relief feature is spaced apart from the second terminal end at a distance measured in the axial direction (fig 5, groove 20 has an axial distance from the connection of piston 5 to shoe joint 8). 
Regarding claim 3, Bergmann teaches the piston pump of claim 2, wherein the outer surface of the piston includes a second end shoulder (See annotated Fig 5 at claim 1) that defines a terminal end of the relief feature that is proximate the second end. 
Regarding claim 4, Bergmann teaches the piston pump of claim 3, wherein the piston includes a first end shoulder (See annotated Fig 5 at claim 1) that defines a first terminal end of the relief feature, the first end shoulder being spaced apart at a relief width dimension from the second end shoulder along the axial direction. 
Regarding claim 5, Bergmann teaches the piston pump of claim 4, wherein the relief feature has a substantially rectangular cross-sectional profile (fig 5 shows annular groove 20 with a rectangular cross-sectional profile). 
Regarding claim 6, Bergmann teaches the piston pump of claim 2, wherein the second end is configured to move between a first axial point and a second axial point of the inner surface (the piston end moves between two points on the cylinder bore as the piston cycles) as the piston reciprocates within the bore; and wherein the stroke of the piston is defined between the first axial point and the second axial point in the axial direction (strokes of pistons are defined by the points between which the piston reciprocates); wherein the inner surface is smooth and continuous throughout the stroke of the piston (Bergmann, fig 5 depicts a smooth inner bore of the cylinder). 
Regarding claim 8, Bergmann teaches the piston pump of claim 1, wherein the fluid is an engine fuel (material or article worked upon does not limit apparatus claim, MPEP 2115; therefore fuel does not limit the apparatus claim). 


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Moroi in view of Yokoyama (US 8,087,903).
Regarding claim 9, Bergmann discloses the piston pump of claim 1. Bergmann discloses that the rotor member and the piston are configured as a swashplate type axial piston machine (col. 3, lines25-27).
Although Bergmann does not specifically disclose that the swashplate type axial piston machine is a swashplate type axial piston pump, however such swashplate type axial piston machines are known as swashplate type axial piston pumps as attested by Yokoyama, see column 1, lines 5-6. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the swashplate type axial piston machine of Bergmann as a swashplate type axial piston pump, in light of the teachings of Yokoyama, as is known in the art. 
Regarding claim 14, Bergmann discloses the piston pump of claim 1, the piston extends between a first end and a second end (See annotated figure at claim 1) ... and wherein the [piston] wall includes the outer surface that includes the relief feature (groove 20 is on the outer wall of the piston). Bergmann does not disclose wherein the piston includes a hollow and cylindrical wall that extends from the first end and defines the second end. 
Yokoyama teaches an analogous hydraulic machine wherein the piston includes a hollow and cylindrical wall that extends from the first end and defines the second end (fig 1, pistons 11 are depicted as hollow). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the hollow passages through the pistons of Yokoyama into the pistons of Bergmann, thereby providing an oil passage to the piston shoes of the hydraulic machine for lubrication, thereby increasing the longevity of the machine by providing lubrication at the sliding piston shoes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Moroi in view of Kline (US 4,437,389).

Regarding claim 12, Bergmann discloses the piston pump of claim 1, wherein the rotor member includes a rotor body (cylinder drum 3, c 3 l 32). Bergmann does not disclose an insert sleeve that is attached to the rotor body; and wherein the insert sleeve includes the inner surface.
Kline teaches an analogous rotating barrel pump (pump 10, c 4 l 29, 32) with an insert sleeve (sleeve 40 of bearing material lines the cylinder 23 with the barrel 10, c 5 l 35-40). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the inner surface of the Bergman cylinder with the separable sleeve of bearing material as taught by Kline in order to have a separate cylinder sleeve.; said separate cylinder sleeves are known to a person of ordinary skill in the art as being replaceable when said bearing sleeve is worn. Replacing a worn cylinder sleeve increases the longevity of the pump and aids in maintaining machine tolerances and thereby maintains design efficiency.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-11, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746